Citation Nr: 1531485	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and schizophrenia.  

2. Entitlement to service connection for a foot disability, also claimed as a rash, to include as due to exposure to chemicals and/or herbicides.  

3. Entitlement to service connection for a stomach condition, to include a duodenal ulcer and peptic ulcer disease (PUD).  

4. Entitlement to service connection for a left knee disability.  

5. Entitlement to service connection for a right knee disability. 

6. Entitlement to service connection for a right arm disability, to include as secondary to a service-connected right hand disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to September 1974 and from January 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  While the RO adjudicated the PTSD, anxiety, and depression claims separately, the Board has combined these issues and added schizophrenia based on the medical evidence of record and has addressed them as a single claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran did not include his foot disability claim on his VA Form 9.  However, he submitted testimony regarding this issue and it was agreed at the beginning of the hearing that the issues on appeal included the foot disability claim.  Although the Veteran did not submit a formal substantive appeal regarding his service connection claim for a foot disability, he has communicated that he wished to continue his appeal.  Thus, the requirement that he file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

In February 2011, the Veteran submitted a properly executed VA Form 21-22 in favor of Vietnam Veterans of America.  The record shows that Dennis Peterson, a private attorney, has subsequently submitted correspondence on behalf of the Veteran.  However, the power of attorney in favor of Vietnam Veterans of America has not been revoked.  The Veteran has not filed a properly executed VA Form 21-22a in favor of Dennis Peterson.  Therefore, the Veteran's proper representative is Vietnam Veterans of America.  38 C.F.R. § 14.629 (2014). 

In March 2011, the Veteran requested a Decision Review Officer (DRO) hearing at the RO.  An appellant's due process rights are not violated and there is no prejudice if he is denied a hearing at the RO in violation of 38 C.F.R. § 3.103(c)(1), if he is subsequently informed of his right to a hearing before the Board and does not request such a hearing, and does not otherwise apprise the Board that he was denied an RO hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  In this case, the Veteran testified at two subsequent Board hearings.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The Veteran testified at hearings in May 2013 and March 2015 before the undersigned.  Copies of the transcripts have been placed in the Veteran's electronic claims file.  At the March 2015 hearing, the record was held open for 60 days so that the Veteran could submit an additional private medical record pertinent to his psychiatric condition.  The Board notes that the record specified at the hearing was already associated with his claims file.  At the hearing, the Veteran waived his right to have additional evidence he would submit initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

In March 2014 and December 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a foot disability, a stomach condition, a right knee disability, and a right arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a left knee disability that was caused or aggravated by any incident of his active duty service or that manifested in service or within one year thereafter. 


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated in service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in October 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's available service treatment records (STRs), VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  The AOJ attempted to obtain the Veteran's complete STRs.  However, his STRs from Fort Ord from June 1974 to August 1974 are not available.  The AOJ made a formal finding of this fact in October 2010 and notified the Veteran that these records could not be obtained.  The AOJ attempted to obtain the Veteran's VA treatment records from 1977 to 1986 and received a negative response.  In August 2012, the AOJ made a formal finding of this fact and notified the Veteran that these records could not be obtained.  

In June 2014, a VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner did not provide an etiology opinion.  However, the examiner specifically found that the Veteran did not have a left knee disability.  The examination was adequate.  

The Veteran testified at hearings before the undersigned in May 2013 and March 2015.  The hearings focused on the elements necessary to substantiate the Veteran's claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In March 2014, the Board remanded this case so additional records could be obtained and the Veteran could be provided with a VA examination.  The AOJ obtained additional records and provided an examination, as discussed above.  In December 2014, the Board remanded this case so that the Veteran could be afforded a second hearing.  This was accomplished in March 2015, as discussed above.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection for a Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board finds that the Veteran does not have a left knee disability.  He underwent a VA examination in June 2014.  The examiner concluded that the Veteran did not currently have, nor had he ever had a knee or lower leg condition.  The Veteran reported that he injured his right, not left, knee during a physical training test in 1974.  He then stated that he has intermittent pain in his anterior right, not left, knee.  Upon examination, his left knee flexion was 140 or greater.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).  His left knee extension was normal at 0 degrees.  Id.  There was no evidence of painful motion.  After completing repetitive motion testing, the Veteran did not experience any additional limitation of motion or pain.  His left knee joint was stable during all stability testing, and his muscle strength was normal at 5/5.  He did not have patellar subluxation or dislocation, and did not have any meniscal symptoms.  The examiner stated that there were no other pertinent signs or symptoms related to the Veteran's knee.  The examiner concluded that the Veteran did not experience any functional loss in his left knee.  The examiner concluded that the Veteran did not have a left knee disability.  

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  The Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that he believes he has a left knee disability, his assertion is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, he has not described any functional loss in his left knee.  At his May 2013 hearing, he stated he had knee "problems."  However, he has not attested to any specific functional loss in his left knee.  Therefore, his lay assertion does not provide probative evidence in support of a finding that he has a left knee disability.  

The findings of the June 2014 VA examiner outweigh the Veteran's lay assertion that he has a left knee disability.  The examiner considered the Veteran's reported symptoms.  Significantly, he only discussed his right knee.  The examiner also conducted multiple types of tests such as range of motion and stability tests, to determine whether the Veteran had any functional loss in his left knee.  The VA and private medical evidence of record does not refer to left knee symptoms or a diagnosis of a left knee disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a left knee disability.  The first element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  Therefore, service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.  


REMAND

Remand is necessary in this case for the following reasons.  

With regard to his psychiatric disorder claim, in June 2014, the Veteran reported that he was "on disability due to his mental health problem...."  The record is not clear whether the Veteran was referring to disability benefits from the Social Security Administration (SSA) or some other entity.  On remand, the AOJ should ask the Veteran for clarification as to what type of disability benefits he receives for his psychiatric disorder and then attempt to obtain any records identified.  He also reported an additional non-combat stressor that the AOJ has not attempted to verify.  In his VA treatment records and at his March 2015 hearing, he stated that he witnessed the death of two soldiers from friendly fire during a training exercise at Fort Bragg.  On remand, the AOJ should attempt to verify whether this incident occurred.  If and only if the stressor is verified, the AOJ should obtain an addendum to the June 2014 psychiatric examination that addresses the stressor.  

With regard to the Veteran's foot disability, the theory of whether his condition was caused by exposure to chemicals and/or herbicides has been raised by the record and therefore must be considered.  Robinson v. Peake, 21 Vet. App. 545 (2008).  At his May 2013 hearing, the Veteran stated that his foot condition was caused by cleaning tents with soap and was exposed to chemicals that were on the tents.  At his June 2014 VA examination, he reported that he cleaned gear that was "...used in Vietnam."  The Veteran does not have service that triggers the presumption of herbicide exposure.  The AOJ should attempt to verify whether he was exposed to herbicides during service.  Additionally, he stated that his foot condiction manifested in service and persisted since that time.  The June 2014 VA examiner did not provide a rationale for the negative opinion other than that the foot disability was first noted in 1987.  The Veteran's VA treatment records from 1977 to 1986 are not available.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  Because the examiner based the negative opinion on a lack of contemporaneous medical records, the opinion is inadequate and an addendum is needed.  

With regard to the Veteran's stomach condition, the June 2014 examiner provided a negative opinion based on the fact that the record does not show a diagnosis of a duodenal ulcer until 1987.  As noted above, VA treatment records from 1977 to 1986 are not available.  It is not sufficient to rely on the lack of contemporaneous medical records when providing an opinion.  An addendum opinion is needed.  

With regard to the Veteran's right knee disability, the June 2014 examiner found that he did not have a right knee disability.  However, upon examination, his right knee flexion was limited to 110 degrees with pain at 100 degrees.  The examiner specifically found that the Veteran's right knee had functional loss due to less movement than normal, painful movement, and tenderness to palpation.  The Board finds that this functional loss due to pain is akin to a physical disability for VA purposes.  Mitchell, 25 Vet. App. 32.  Therefore, a nexus opinion is needed.  

With regard to the Veteran's right arm disability, the June 2014 examiner concluded that he did not have a right elbow or forearm disability and therefore did not provide an opinion.  The Veteran appeared to describe neurological symptoms at his June 2014 examination.  Further, VA treatment records from June 2012 and August 2012 show a diagnosis of chronic right lateral epicondylitis.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain, 21 Vet. At 321.  Because the Veteran had a right elbow disability during the appeal period, a nexus opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he in receipt of SSA or other disability benefits.  If so, the AOJ should request the SSA records, following the current procedures of 38 C.F.R. § 3.159(c) (2014), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

If the Veteran is in receipt of disability benefits other than SSA benefits, provide him with the appropriate release form for those records.  If he provides the requested information, the AOJ should request those records in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

2. Contact the Veteran and request information regarding his reported non-combat stressor of witnessing two soldiers be killed by friendly fire at Fort Bragg.  If the information provided is sufficient, prepare a summary of his non-combat stressor and forward it to the Joint Services Records Research Center (JSRRC) and any other appropriate department or agency for verification of his reported stressor.  If verification is not possible, a negative reply is required.  

3. IF AND ONLY IF his reported stressor of witnessing two soldiers be killed with friendly fire at Fort Bragg is verified, return the Veteran's claims file to the examiner who conducted the June 2014 psychiatric examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A March 2012 VA treatment record where the Veteran reported that he witnessed two soldiers killed with friendly fire.  

ii. The report of the June 2014 VA psychiatric examination.  

iii. The December 2014 report from the Central Minnesota Counseling Center. 

iv. The Veteran's March 2015 hearing testimony.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorders, including PTSD, began during active service or is related to any incident of service.  The examiner must specifically address the Veteran's non-combat stressor of witnessing two soldiers be killed with friendly fire at Fort Bragg and state whether it produced his PTSD or other claimed psychiatric disorders.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The AOJ should verify, on a factual basis, whether the Veteran was exposed to herbicides in service, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR IV ii.2. C.10.o., including providing a description of his reported exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm herbicide use as alleged, send a request to the JSRRC for verification of herbicide exposure.

5. Return the Veteran's claims file to the examiner who conducted the June 2014 skin examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A July 2012 VA treatment record where the Veteran stated that he believed his skin condition was caused by exposure to chemicals in service.  

ii. The Veteran's May 2013 hearing testimony.  

iii. The report of the June 2014 VA skin examination.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition of the feet began during active service, or are related to an incident of service, including the Veteran's alleged exposure to chemicals from soap or other cleaning agents.   

d. IF AND ONLY IF herbicide exposure is verified, the examiner must provide an opinion as to whether it is as least as likely as not that exposure to herbicides directly produced his skin condition of the feet.  

e. The examiner is advised that it is not sufficient to base a negative opinion on the absence of medical treatment records that are not available.  It is also not sufficient state that a disability was not directly caused by herbicide exposure because the disability is not on the list of diseases presumptively caused by herbicide exposure.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Return the Veteran's claims file to the examiner who conducted the June 2014 stomach and duodenal conditions examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A January 1987 VA treatment record noting a diagnosis of a duodenal ulcer and exudative erosions.

ii. A February 1988 VA treatment record noting that the Veteran had a history of an ulcer for the previous two years.  

iii. A December 1990 VA treatment record noting ah history of pelvic ulcer disease.  

iv. A November 2003 VA treatment record nothing that the Veteran's "stomach is acting up per usual for him." 

v. A January 2012 VA treatment record where the Veteran complained of an ulcer that he believes developed while he was in the miliary.

vi. The Veteran's May 2013 hearing testimony where he asserts that he took Maalox in service.

vii. The report of the June 2014 VA examination.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  
	
d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's duodenal ulcer / peptic ulcer disease began during active service, is related to any incident of service, or began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Return the Veteran's claims file to the examiner who conducted the June 2014 knee examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's May 2013 hearing testimony.  

ii. The report of the June 2014 VA examination. 

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability began during active service, is related to any incident of service, including a fall during a physical training test in 1974; or, if arthritis is diagnosed, began within one year after discharge from active service.

d. The examiner is advised that because the Veteran experiences pain and functional loss, the Board him to have a right knee disability for the purposes of establishing service connection.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. Return the Veteran's claims file to the examiner who conducted the June 2014 arm examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. June 2012 and August 2012 VA treatment records noting diagnoses of right lateral epicondylitis.  

ii. The report of the June 2014 VA examination, where the Veteran reported what appears to be neurological symptoms. 

c. The examiner is advised that because the Veteran was diagnosed with a right elbow disability during the appeal period, the "current disability" element of a service connection claim is met, and an etiology opinion is required.  

d. The examiner is advised that a neurological examination may be warranted if it appears that the Veteran has a neurological disability.  

e. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the right arm disability was proximately due to or the result of his service-connected right hand disability.

ii. Whether it is at least as likely as not that the right arm disability was aggravated beyond its natural progression by his service-connected right hand disability.  

iii. If the examiner determines that the right arm disability was not caused or aggravated by the service-connected right hand disability, determine whether it is at least as likely as not that the Veteran's right arm disability began during active service or is related to any incident of service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

10. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


